Title: To Thomas Jefferson from George Douglas, 2 August 1801
From: Douglas, George
To: Jefferson, Thomas


Sir,
Petersburg, 2d. Aug. 1801
Some time ago I took the liberty of sending you a copy of our last year’s Register—It was put under the care of a young Gentleman, who promised to have it delivered at the Presidential house as he passed thro’ Washington—

Two reasons made me hesitate in writing to you along with the Book—I was apprehensive lest you should think that I wished to force myself upon your notice—and, I was fearful of intruding in the important avocations of your present high & very arduous office—
Finding at length, by the News-papers, that you had left the Federal City & gone to Monticello, I have seized the opportunity of acknowledging my grateful obligations for the honor you did me in writing your letter of the 21st. of Decr. last—
Agreeable to my plan, I had a drawing, or front elevation of the Capitol taken by a person in Richmond, & I got it engraved by one of the most eminent Artists in Philadelphia—The work was completed in the month of Decr. & I had every reason to expect the copies, or impressions, here in January—After waiting two months for them, in March they sent me the plate itself, but the copies, by some unlucky accident or other, were lost or mislaid, & have not yet been found—
I need scarcely say, that this very unpleasant affair has given me much uneasiness—And it has shewn me that I am placed in too remote & too inconsequential a situation, to execute such a plan with any sort of propriety, and or with any rational prospect of success—
I hope you will not think this letter an intrusion on your great or necessary employments, but that you will believe I thought it an incumbent duty on me for your goodness in writing on this subject.—
I most sincerely pray, that your Presidency may not only be a source of inward satisfaction & public honor to yourself, but that it may tend to illustrate the theory & establish the practice of Republicansim in the United States of America to the remotest posterity.
G: Douglas.
